Citation Nr: 0310093	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1978 to March 1984.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2001, 
a statement of the case was issued in November 2001, and a 
substantive appeal was received in December 2001.  The 
veteran testified at a personal hearing at the RO in October 
2002.  The veteran failed to report for a Board 
videoconference hearing scheduled for April 2003.


FINDING OF FACT

Diabetes Mellitus was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
diabetes mellitus otherwise related to such service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A March 2001 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining as well as 
his responsibilities in connection with identifying and 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, extensive private medical records and social 
security records.  The Board acknowledges that a VA 
examination and opinion have not been obtained.  However, the 
veteran's service medical records are devoid of reference to 
any complaints or diagnoses of diabetes mellitus.  The record 
does include medical evidence of the veteran's current 
diabetes mellitus condition, but it does not relate this 
current condition to the veteran's service.  Under such 
circumstances any medical etiology opinion would be purely 
speculative.  The current medical evidence is sufficient to 
decide the claim and action to obtain a VA examination and 
etiology opinion is therefore not necessary.  38 C.F.R. 
§ 3.159(c)(4).  Moreover, no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 
U.S.C.A.§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran has testified that his diabetes was discovered 
during service and that he was taking oral medication during 
service for this disorder.  However, although the veteran's 
service medical records document various physical complaints 
and medical problems, these records are devoid of any 
reference to diabetes.  Moreover, at the time of the 
veteran's December 1983 discharge examination, the veteran 
checked the box to indicate that he not had sugar in his 
urine.  Urinalysis conducted at that time was negative for 
sugar.  The veteran's endocrine system was clinically 
evaluated as normal, and there was no reference to diabetes 
or suspected diabetes in the examination report. 

The veteran's private medical records reveal that he 
currently has diabetes mellitus.  However, the earliest 
record of treatment for diabetes mellitus is a notation on a 
September 1989 medical record from a family medical center.  
The notation appears to show that the veteran gave a history 
of diabetes mellitus commencing four months prior.  In 
addition, in his application for VA benefits, the veteran 
reported that his diabetes mellitus began in March 1988.  

The Board acknowledges the veteran's contentions expressed in 
his October 2002 RO hearing that his diabetes mellitus began 
and was treated in service.  However, as noted above, the 
veteran's service medical records do not support this 
contention, nor do the veteran's own statements recorded in 
the September 1989 records from the family medical center.  
Further, the information the veteran himself provided on his 
February 2001 claim form appears to be contrary to his 
current contentions. 

In sum, the evidence of record fails to demonstrate that the 
veteran had diabetes mellitus either in service or within a 
year after discharge from service.  It also fails to 
otherwise suggest a relationship between the veteran's 
current diabetes mellitus disability and his active duty 
service.  The Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

